EXHIBIT 32.1 CERTIFICATIONS PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the Quarterly Report of Crexendo, Inc., a Delaware corporation (the “Company”), on Form10-Q for the quarter ended September 30, 2014, as filed with the Securities and Exchange Commission (the “Report”), Steven G. Mihaylo, Chief Executive Officer of the Company, does hereby certify, pursuant to §906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. § 1350), that to his knowledge: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: November 3, 2014 By: /s/ STEVEN G. MIHAYLO Steven G. Mihaylo Chief Executive Officer [A signed original of this written statement required by Section906 has been provided to Crexendo, Inc. and will be retained by Crexendo, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.]
